De Vries, Judge,
delivered the opinion of the court:
This appeal concerns the dutiable classification of certain polari-scopes and polariscope tubes imported at the port of Chicago. They were rated for duty by the collector at that port as optical instruments and mountings for the same under the provisions of paragraph 93 of the tariff act of 1913, reading as follows:
93. Opera and field glasses, optical instruments and frames and mountings for the same; all the foregoing not specially provided for in this section, 35 per centum ad valorem.
The importer protested, claiming the articles properly dutiable as manufactures in chief value of metal under the provisions of paragraph 167 of said act. The Board of General Appraisers sustained the protest. The Government appeals.
*157The initial question presented for answer is, Whether or not a polari-scope is an optical instrument? This court in United States v. Bliss & Co. et al. (6 Ct. Cust. Appls., 433; T. D. 35980), gave consideration to the meaning of the words “optical instruments” in paragraph 93, supra. The implements there before the court, and which were held not optical instruments, were azimuth mirrors, sextants, and octants, maritime implements used for ascertaining distances between objects. The court pertinently said:
We think in the determination of the question at bar some inquiry should be made as to the purpose as well as the use of these imported articles. They are not designed for experimentation or investigation in the vast field of the phenomena of light. They contain appliances, glass prisms principally, that, taking advantage of known properties of light rays, reflect or refract them upon a prepared surface or plate for the sole purpose of measuring certain angles, the measurement of which, being correctly determined, enables a navigator to correct the error of the magnetic needle and determine the accurate location of his vessel at sea. They do not of themselves, nor are they designed to, directly or indirectly aid vision. Their function is not to produce for optical inspection a picture of the sun or any heavenly or other object, thereby in any sense assisting or increasing the sense of sight, but rather they present to the vision a desired mathematical conclusion which is expressed upon an instrument in degrees by means of light. They apply principles or laws discovered and established by prior investigation in the science of optics for the purpose of producing a result not optical but mathematical, viz, the measurement of an angle.
The fact that light is the foundation of vision is doubtless the reason why the science of optics is said to relate not only to the organs of vision but to light itself, and doubtless accounts for what we think is the fact, that in the common understanding of the term “optical” relates to the phenomena of both light and vision. They are inseparable, because light itself is the sensation of which one becomes conscious through the optic nerve.
The uses and functions of the polariscope may best be described by quotation from the standard authorities of the definitions thereof. The following are pertinent:
New Standard Dictionary (1916):
Polariscope. — * * 2. An optical instrument for exhibiting or measuring the polarization of light, or for examining substances in polarized light. [Italics ours.]
Optical instrument. — Any instrument designed to act upon light, especially one involving reflection, refraction, or polarization. [Italics ours.]
Century Dictionary and Cyclopedia (.1911):
Polariscope. — An optical instrument, various forms of which have been contrived, or exhibiting the polarization of light, or for examining substances in polarized light. [Italics ours.]
Optical. — 1. Relating to or connected with the science of optics; based on or constructed in accordance -with the laws of optics: As, optical laws; optical instruments. [Italics ours.]
Webster’s New International Dictionary (1916): •
Polariscope. — An instrument for studying the properties of, or examining substances in, polarized light. [Italics ours.]
Optical. — 1. Relating to the science of optics; as, an optical instrument. [Italics ours.]
*158Optics. — That branch of physical science which treats of the nature and properties of light, the laws of its modification by opaque and transparent bodies, and the phenomena of vision. [Italics ours.]
Oxford Dictionary (1909):
Polariscope. — An instrument for showing the polarization of light, or mewing objects in polarized light; * * *. [Italics ours.]
Knight's Mechanical Dictionary (pp. 1759-60) describes the polariscope as—
An instrument for observing the phenomena exhibited by polarized rays of light proceeding from a luminous object, as the sun. [Italics ours.]
Dictionary of Scientific Terms, Nuttall:
. Polariscope. — (Gr. polos, a pole, and skopeo, to view), an apparatus or instrument for exhibiting the polarization of light. [Italics ours.]
The Standard Thesaurus, Mawson:
Under section 445 — optical instruments — names the polariscope. [Italics ours.]
These definitions as to the practical uses of the polariscope and the method of its employment while in use accord with the testimony in the record.
The implements the subject of decision in United States v. Bliss & Co. et al., supra, concisely stated, were held not to be optical instruments, first, in that they did not of themselves nor were they designed to directly or indirectly aid vision; and, secondly, that their function was not to produce for optical inspection the picture of any object, or in any sense assist or increase the sense of sight, but rather to present to the vision a mathematical conclusion expressed in degrees by means of light.
The polariscope, upon the other hand, according to all of the definitions aforesaid, is used to enable the observer to view the phenomena of polarized light and particularly to examine objects under polarized light. There is the dual purpose of the exhibition of the polarized light and of examining substances under polarized light. It is the effected condition of the light itself and of objects thereunder, accomplished by the polariscope, which are the subjects of the observation through means of the polariscope, rather than the bare record of the result of the refraction of rays, as in the case of the instruments the subject of decision in the Bliss & Co. et al. case. It would therefore seem that the polariscope is within the terms of said decision, as well as the accepted authority, an optical instrument.
There is next presented for decision the question whether or not polariscope tubes are mountings for optical instruments within the provisions of said paragraph 93.
Polariscope tubes are specially designed glass tubes, in varying lengths, for holding liquids to be examined in polariscopes in polarized light, attached to each end of which are metal ends to which are screwed brass attachments containing glass disks.
*159In tbis behalf tbe court feels constrained by its decision in the earlier case of United Stales v. American Express Co. (7 Ct. Cust. Appls., 169; T. D. 36490). Therein we said:
The difficulty with that argument is that Congress saw fit to provide in paragraph 94 for “projection lenses, and frames and mountings for the same,” and therefore must have contemplated such a thing as a projection lens having a frame and mountings, and consequently a projection lens mounted and ready for use. True, the metal tube into which the lens is fitted might be called a mounting or even a frame in the sense that it incloses the lens as a frame incloses a picture. If that restricted meaning, however, is given to the terms ' ‘ frames ” and " mountings ” when applied to pro jection lenses, the same restricted meaning must be given to them when applied to the surveying instruments and telescopes provided for in the same paragraph, and that we do not think can be done, inasmuch as surveying instruments and telescopes are cer - tainly something more than mere lenses. (See “Telescope,” Standard Dictionary and Encyclopedia Britannica.) If frames and mountings for surveying instruments and telescopes mean' the supporting structure and certain adjuncts of those instruments required for their use, then they must mean the supporting structure and certain adjuncts of a projection lens required for its use.
In our opinion, the evidence in this case very clearly establishes that the metal support, the reels, the electric lamp, the mirror, the condenser, and the motive machinery are all instrumentalities designed to aid and assist the projection lens in producing on a screen an enlargement of the small pictures on the film, and that without such appliances the projection lens would be wholly ineffective for that purpose Unquestionably the completed article would be a moving-picture machine and possibly it might be regarded as an optical instrument. Nevertheless, it would be at the same time a projection lens supported by the frame and fitted with the adjuncts which make it available for use.
This conclusion of the court, though obiter, seems to accord with the lexicographic authority. Thus in Webster’s Now International Dictionary (1916) “mounting” is defined as follows:
Mounting. — * * * 2. That which serves as a mount or by which anything is prepared or equipped for use, or set off to advantage; equipment; embellishment; setting; as the mounting, or nonoptical parts (pier axes, circles, tubes, etc.) of a telescope, sword, diamond, gun, or picture. [Italics ours.]
So, in the Century Dictionary and Cyclopedia (1911), the word “mount” is defined as follows:
Mount. — 1. That upon which anything is mounted or fixed for use, and by which it is supported and held in place. * * *
(e) pi. The metal ornaments serving as borders, edgings, etc., or apparently as guards to the angles and prominent parts, as in the decorative furniture of the eighteenth century in Europe, (f) The glass slip, with accessories used to preserve objects in suitable form for study with the microscope. The object is usually covered with very thin glass, in squares or circles, and, except in the so-called dry mounts, is immersed in a liquid (fluid mounts), such as Canada balsam, glycerin, etc.; a cell, as of varnish, is used in some cases.
From the foregoing it would appear that the word “mountings” when used in connection with optical instruments such as the microscope and polariscope is used in the sense of accessories, adjuncts, or parts thereof, which plainly would include the polariscope tubes here in question.

Reversed.